[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-13316                ELEVENTH CIRCUIT
                                                              AUGUST 11, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 05-14006-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MICHAEL BROWN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (August 11, 2009)

Before TJOFLAT, EDMONDSON and HULL, Circuit Judges.

PER CURIAM:

     Michael Brown, a federal prisoner convicted of crack cocaine offenses,
appeals pro se the district court’s denial of his motion for a reduced sentence filed

pursuant to 18 U.S.C. § 3582(c)(2). After review, we affirm.1

       Under § 3582(c)(2), a district court may modify a defendant’s term of

imprisonment if the defendant’s sentence was “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission pursuant to 28

U.S.C. § 994(o) . . . .” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1).

However, “[w]here a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based, § 3582(c)(2) does not authorize a reduction in

sentence.” Moore, 541 F.3d at 1330; see also U.S.S.G. § 1B1.10(a)(2)(B). A

reduction is not authorized if the amendment does not lower a defendant’s

applicable guidelines range “because of the operation of another guideline or

statutory provision . . . .” U.S.S.G. § 1B1.10 cmt. n.1(A).

       Brown’s § 3582(c)(2) motion was based on Amendment 706 to the

Guidelines, which reduced base offense levels in U.S.S.G. § 2D1.1(c) applicable to

crack cocaine offenses. See U.S.S.G. App. C, amends. 706, 713. However, as a

career offender, Brown’s offense level was based on U.S.S.G. § 4B1.1, not on


       1
        “In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority under the Sentencing Guidelines.” United States v. Moore,
541 F.3d 1323, 1326 (11th Cir. 2008) (quotation marks omitted), cert. denied, 129 S. Ct. 965
(2009), and 129 S. Ct. 1601 (2009).

                                                2
U.S.S.G. § 2D1.1(c). This Court concluded in United States v. Moore that a crack

cocaine defendant, like Brown, who was sentenced as a career offender under

U.S.S.G. § 4B1.1 is not eligible for a § 3582(c)(2) sentence reduction. 541 F.3d at

1327-29.

      Brown’s argument that he is eligible for a § 3582(c)(2) reduction based on

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and Kimbrough v.

United States, 552 U.S. 85, 128 S. Ct. 558 (2007), is foreclosed by our precedent.

See United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009) (concluding

that “Booker and Kimbrough do not prohibit the limitations on a judge’s discretion

in reducing a sentence imposed by § 3582(c)(2) and the applicable policy statement

by the Sentencing Commission”), cert. denied, 129 S. Ct. 2382 (2009); United

States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008) (concluding that Booker

does not provide a basis on which to grant a § 3583(c)(2) motion), cert. denied,

129 S. Ct. 1657 (2009).

      Thus, the district court did not have the authority to reduce Brown’s

sentence and properly denied Brown’s § 3582(c)(2) motion.

      AFFIRMED.




                                          3